UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-6846



ANTHONY DOVE,

                                                 Plaintiff - Appellant,

          versus


THE CITY OF KINSTON; KINSTON FIRE DEPARTMENT;
KINSTON HUMAN RESOURCES/PERSONNEL DEPARTMENT;
GREGORY SMITH, Fire Chief; KARL L. MUNSON,
Human Resource Director; COUNTY OF LENOIR,
NORTH   CAROLINA;   LENOIR    COUNTY   SHERIFF
DEPARTMENT; LENOIR COUNTY JAIL; BILLY SMITH,
Lenoir County Sheriff; ARCHIE BRUITON, Lenoir
County Head Jailer; BRANSON VICKORY, District
Attorney for District 8; IMELDA PATE, District
Attorney for District 8A,

                                                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Malcolm J. Howard,
District Judge. (CA-02-34-4-H)


Submitted:   October 9, 2002                 Decided:   December 3, 2002


Before NIEMEYER, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Anthony Dove, Appellant Pro Se. Mark Allen Davis, WOMBLE, CARLYLE,
SANDRIDGE & RICE, Raleigh, North Carolina; Gerald Patrick Murphy,
Assistant Attorney General, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Anthony Dove appeals the district court’s order dismissing his

civil rights complaint as to the Lenoir County Defendants.           The

remaining aspects of the case are still pending before the district

court.    This court’s jurisdiction to review cases is limited to

those matters involving final decisions of the district court and

certain specified interlocutory orders.     28 U.S.C. §§ 1291, 1292

(2000).    Dove’s appeal does not involve a final order of the

district court, nor does it involve an appealable interlocutory or

collateral    order.   Accordingly,   we    dismiss   the   appeal    as

interlocutory.

     Dove has also moved for sanctions against Appellees and

questioned the timeliness of Appellees’ responsive brief.      We have

reviewed each of these motions and find that they do not merit

relief.   Accordingly, we deny them both.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                             DISMISSED




                                 3